DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 02/25/2021, 06/01/2021 and 10/19/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Objections
Claims 17, 22, 27 and 30 are objected to because of the following informalities:  
In claims 17, 22, 27 and 30, to avoid problems of antecedent basis, 
“IA-assisted” should be --artificial intelligence assisted--.
“MCDA” should be --multi-criteria decision analysis--.
“TDL” should be --tapped delay line--.

Appropriate correction is recommended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25 and 29 are considered to be vague and indefinite because it includes recitations contained within parenthesis, specifically (flow), (TDL) and (shift register), which renders the claim indefinite because it is unclear whether the limitations in parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 17-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
Claim 17 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, creating and providing mitigation strategies to minimize impact of the meteorological event on the basis of the collected information, where the creation of the mitigation strategies includes: evaluating data through a geographical information system that divides the area under evaluation into cells based on the flooding forecast and information of water level present in such area; analyzing the event through superimposed layers with different incidence weighing values for each of them determined by socio-economic information; obtaining a single layer with water levels derived from the superimposition of remaining layers analyzed that minimize the socio-economic impact on the basin through an IA-assisted decision-making module with MCDA vectorial optimization algorithms; and simulating the operation of locks and pumps needed for the basin to achieve the required state within a certain period of time setting water volumes that should be released and their direction to control flooding in accordance with the protective criteria selected.

Claim 27 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, receive the mapping generated by the predictive module divide the evaluation area in cells, where each cell contains information on water level in each area under evaluation; analyze the event as superimposed layers with different incidence weight values, each of them determined by socio-economic information, an assisted decision-making module with MCDA vector optimization algorithms configured to: find the flooding areas that minimize the socio-economic impact on the river basin; define a single layer with water levels derived from the superimposition of the rest of the input layers; and 
simulate the operation of the locks and pumps needed for the basin to achieve the required state within the period of time defined previously.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (US Patent Number 6,947,842 B2) discloses methods and systems for normalizing flood warnings and potential flood levels across multiple river gauges;
Borger et al. (US Patent Application Publication 2013/0317749 A1) discloses a system and method for providing infrastructure centric weather forecasts;
Sun et al. (US Patent Application Publication 2018/0165616 A1) discloses a system and method for producing and distributing information relevant to water events;
Radich et al. (US Patent Application Publication 2017/0343702 A1) discloses a method and system of predicting the impact of forecasted weather, environmental, and geologic events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862